Exhibit 10.3

AMERICAN WATER WORKS COMPANY, INC.
2017 OMNIBUS EQUITY COMPENSATION PLAN
RESTRICTED STOCK UNIT GRANT

This RESTRICTED STOCK UNIT GRANT, dated as of [____], 2017 (the “Date of
Grant”), is delivered by American Water Works Company, Inc. (the “Company”) to
______________ (the “Participant”).

RECITALS

WHEREAS, the Committee (as defined in the American Water Works Company, Inc.
2017 Omnibus Equity Compensation Plan (the “Plan”)) has adopted a 2017 Long Term
Performance Plan (“2017 LTPP”) pursuant to which designated employees will be
granted equity awards (collectively, the “Equity Award”) for shares of Common
Stock of the Company, par value $0.01 per share, (the “Company Stock”);

WHEREAS, the Equity Award is comprised of three separate grants: a restricted
stock unit and two performance stock unit grants;

WHEREAS, the Committee has determined that the Participant is eligible to
participate in the 2017 LTPP and to grant the Participant an Equity Award under
the 2017 LTPP; and

WHEREAS, the Committee has determined that the restricted stock unit portion of
the Equity Award granted pursuant to the 2017 LTPP to the Participant shall be
issued under the Plan and the terms and conditions of such restricted stock unit
shall be memorialized in this grant (the “Grant”).

NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:

1.Grant of Restricted Stock Units. Subject to the terms and conditions set forth
in this Grant and the Plan, the Company hereby grants to the Participant
___________ units (the “Restricted Stock Units”). Each unit (a “Unit”) shall be
a phantom right and shall be equivalent to one share of Company Stock on the
applicable Redemption Date (as defined below).

2.Restricted Stock Unit Account. The Company shall establish and maintain a
Restricted Stock Unit account as a bookkeeping account on its records (the
“Restricted Stock Unit Account”) for the Participant and shall record in such
Restricted Stock Unit Account the number of Restricted Stock Units granted to
the Participant. The Participant shall not have any interest in any fund or
specific assets of the Company by reason of this grant or the Restricted Stock
Unit Account established for the Participant.

3.

Vesting.

(a)Except as provided in subparagraph (c) below, the Restricted Stock Units
shall vest on the following dates (each a “Service Date”), provided the
Participant continues to be employed



 

 



--------------------------------------------------------------------------------

 

by, or providing service to, the Employer (as defined in the Plan) from the Date
of Grant through the applicable Service Date:

Service Date

     Units Vesting

January 1, 2018

                1/3

January 1, 2019

                1/3

January 1, 2020

                1/3

The vesting of the Restricted Stock Units is cumulative, but shall not exceed
100% of the Units subject to the Restricted Stock Units.  If the foregoing
schedule would produce fractional Units, the number of Units for which the
Restricted Stock Units becomes vested on a Service Date shall be rounded down to
the nearest whole Unit.  The Restricted Stock Units shall become vested with
respect to 100% of the Units subject to the Restricted Stock Units on January 1,
2020, if the Participant is employed by, or providing service to, the Employer
on such date.

(b)Subject to subparagraph (c) below, if at any time prior to January 1, 2020,
the Participant’s employment or service with the Employer terminates for any
reason, including death or disability, then all of the unvested Restricted Stock
Units shall be immediately forfeited and the Participant shall not have any
rights with respect to the vesting or the redemption of any portion of the
Restricted Stock Unit.

(c)If at any time prior to January 1, 2020, but while the Participant is
employed by or providing service to the Employer, a Change of Control (as
defined below) occurs, the Company is not the surviving corporation (or survives
only as a subsidiary of another corporation or entity (the “surviving
corporation”)) and the Restricted Stock Units are not converted to similar
grants of the surviving corporation (or a parent or subsidiary of the surviving
corporation), then the portion of the Restricted Stock Units that have not yet
vested as provided in subparagraph 3(a) above shall become fully vested on the
date of the Change of Control (the “Change of Control Date”). In the event the
Participant’s Restricted Stock Units are assumed by the surviving corporation
but the Participant ceases to be employed by, or providing service to, the
surviving corporation (or a parent or subsidiary of the surviving corporation)
within twelve (12) months of the date of the Change of Control on account of (i)
a termination of such Participant’s employment by the surviving corporation (or
a parent of subsidiary of the surviving corporation) for any reason other than
on account of Cause (as defined in the Plan), death or Disability (as defined in
the Plan), or (ii) a termination of employment or service by the Participant for
Good Reason (as defined in the Plan), then the portion of the Restricted Stock
Units that have not yet vested as provided in subparagraph 3(a) above shall
become fully vested on the date of such termination of employment or service
(the “Termination Date”).  For purposes of this Agreement, the term “Change of
Control” shall mean as such term is defined in the Plan, except that a Change of
Control shall not be deemed to have occurred for purposes of this Agreement
unless the event constituting the Change of Control constitutes a change in the
ownership or effective control of the Company, or

2



 

 

 



--------------------------------------------------------------------------------

 

in the ownership of a substantial portion of the assets of the Company, within
the meaning of section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and its corresponding regulations.  For the avoidance of doubt, if
the Change of Control does not constitute a permitted change in control event
under section 409A of the Code, then the Restricted Stock Unit shall not vest on
the occurrence of the Change of Control.

4.Redemption. Unless an election is made pursuant to Paragraph 5 below, the
Restricted Stock Units that have become vested pursuant to Paragraph 3 shall be
redeemed by the Company on the earliest of the (i) applicable Service Date, (ii)
the Change of Control Date or (iii) the Termination Date, (the date of
redemption is hereinafter referred to as the “Redemption Date”).  As soon as
administratively practicable following the applicable Redemption Date, but not
later than forty-five (45) days following the Redemption Date, (or, if
applicable, the Deferred Date, as defined in Paragraph 5 below), all Restricted
Stock Units that become vested pursuant to Paragraph 3 above shall be redeemed
and converted to an equivalent number of shares of Company Stock, and the
Participant shall receive a single distribution of such shares of Company Stock,
which shall be issued under the Plan.  

5.Deferrals. The Participant may make an irrevocable election to defer the
Redemption Date (or further defer the Deferred Date (as defined below), if
applicable) of any of the Restricted Stock Units that vest, plus dividend
equivalents earned on such Restricted Stock Units as described in Paragraph 6
below, to a later date, provided that (i) the election shall not take effect
until at least twelve (12) months after the date on which the election is made,
(ii) the new Redemption Date cannot be earlier than five (5) years from the
original Redemption Date under Paragraph 4 above (or five (5) years from the
previously applicable Deferred Date, if a subsequent deferral of a Deferred Date
is being made), and (iii) the election must be made no less than twelve
(12) months prior to the date of the Redemption Date (twelve (12) months prior
to the previously applicable Deferred Date, if a subsequent deferral of a
Deferred Date is being made). To defer the Redemption Date, the Participant must
complete the deferral election form provided to the Participant by the
Committee.  If the Participant desires to make a further deferral, the
Participant must make such election on a separate form provided by the Committee
for such purpose.  Any such election shall be made in accordance with section
409A of the Code and any corresponding guidance and regulations issued under
section 409A of the Code.  Notwithstanding a Participant’s election pursuant to
this Paragraph, if the Change of Control Date or the Termination Date occurs
prior to the Deferred Date, the redemption of the Participant’s Restricted Stock
Units, plus corresponding dividend equivalents, will be the Change of Control
Date or the Termination Date, as applicable.  If a Redemption Date is delayed
one or more times pursuant to this Paragraph 5, the new Redemption Date shall be
referred to as the “Deferred Date.”

6.Dividend Equivalents. Until the Redemption Date (or the Deferred Date, if
elected), if any dividends are paid with respect to the shares of Company Stock,
the Company shall credit to a dividend equivalent account (the “Dividend
Equivalent Account”) the value of the dividends that would have been distributed
if the Restricted Stock Units credited to the Participant’s Restricted Stock
Unit Account as of the date of payment of any such dividend were shares of
Company Stock. On the Redemption Date (or the Deferred Date, if applicable), the
Company shall pay to the Participant in a lump sum cash equal to the value of
the dividends credited to the Participant’s

3



 

 

 



--------------------------------------------------------------------------------

 

Dividend Equivalent Account; provided, however, that any dividends that were
credited to the Participant’s Dividend Equivalent Account that are attributable
to Units that have been forfeited as provided in Paragraph 3 above shall be
forfeited and not payable to the Participant. No interest shall accrue on any
dividend equivalents credited to the Participant’s Dividend Equivalent
Account.  

7.Change of Control.  Except as set forth in Paragraph 3(c) of this Grant, the
provisions set forth in the Plan applicable to a Change of Control (as defined
in the Plan) shall apply to the Restricted Stock Units, and, in the event of a
Change of Control, the Committee may take such actions as it deems appropriate
pursuant to the Plan and is consistent with the requirements of section 409A of
the Code.

8.Acknowledgment by Participant. By accepting this Grant, the Participant
acknowledges that with respect to any right to redemption or distribution
pursuant to this Grant, the Participant is and shall be an unsecured general
creditor of the Company without any preference as against other unsecured
general creditors of the Company, and the Participant hereby covenants for
himself or herself, and anyone at any time claiming through or under the
Participant not to claim any such preference, and hereby disclaims and waives
any such preference which may at any time be at issue, to the fullest extent
permitted by applicable law.

9.

Restrictions on Issuance or Transfer of Shares of Company Stock.

(a)To the extent permitted by Code section 409A, the obligation of the Company
to deliver shares of Company Stock upon the redemption of the Restricted Stock
Units shall be subject to the condition that shares of Company Stock be
qualified for listing on the New York Stock Exchange or another securities
exchange and be registered under the Securities Act of 1933, as amended, and
that any consent or approval of any governmental regulatory body that is
necessary to issue shares of Company Stock has been so obtained, and that shares
of Company Stock may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.  

(b)The issuance of shares of Company Stock and the payment of cash to the
Participant pursuant to this Grant is subject to any applicable taxes and other
laws or regulations of the United States or of any state having jurisdiction
thereof.

(c)As a condition to receive any shares of Company Stock on the Redemption Date
(or the Deferred Date, if applicable), the Participant agrees:

(i) to be bound by, and to comply with, the Company’s policies and practices (as
they may be in effect from time to time) regarding the restrictions or
limitations on the transfer of such shares, and understands that the Participant
may be restricted or prohibited at any time and from time to time from selling,
transferring, pledging, donating, assigning, margining, mortgaging,
hypothecating or otherwise encumbering the shares in accordance with such
policies and practices, including without limitation the Company’s Personal
Securities and Insider Trading Policy; and

4



 

 

 



--------------------------------------------------------------------------------

 

(ii)that the shares of Company Stock obtained by the Participant upon the
redemption of the Restricted Stock Units shall be subject to the guidelines and
restrictions set forth in the Company’s Executive Stock Ownership Guidelines and
Executive Stock Retention Requirements, effective as of March 4, 2015 (and as
they may be amended, restated, supplemented and interpreted) and any applicable
clawback or recoupment policies and other policies that may be implemented by
the Company’s Board of Directors or a duly authorized committee thereof, from
time to time.

10.Participant Undertaking.  The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the provisions of this Grant.  

11.Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Grant and the terms of the
Plan, the terms of the Plan will control. Except as otherwise defined in this
Grant, capitalized terms used in this Grant shall have the meanings set forth in
the Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Company Stock, (c) changes in capitalization of the Company, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder.   By
accepting this Grant, the Participant agrees (i) to be bound by the terms of the
Plan and this Grant,  (ii) to be bound by the determinations and decisions of
the Committee with respect to this Grant, the Plan and the Participant’s rights
to benefits under this Grant and the Plan, and (iii) that all such
determinations and decisions of the Committee shall be binding on the
Participant, his or her beneficiaries and any other person having or claiming an
interest under this Grant and the Plan on behalf of the Participant.

12.No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company, including the right to any cash dividends (except
with respect to the dividend equivalent rights provided in Paragraph 6), or the
right to vote, with respect to any Restricted Stock Units.

13.No Rights to Continued Employment or Service. This Grant shall not confer
upon the Participant any right to be retained in the employment or service of
the Employer and shall not interfere in any way with the right of the Employer
to terminate the Participant’s employment or service at any time. The right of
the Employer to terminate at will the Participant’s employment or service at any
time for any reason is specifically reserved.

14.Assignment and Transfers. No Restricted Stock Units or dividend equivalents
awarded to the Participant under this Grant may be transferred, assigned,
pledged, or encumbered by the Participant and a Restricted Stock Unit shall be
redeemed and a dividend equivalent distributed

5



 

 

 



--------------------------------------------------------------------------------

 

during the lifetime of the Participant only for the benefit of the Participant.
Any attempt to transfer, assign, pledge, or encumber the Restricted Stock Unit
or dividend equivalent by the Participant shall be null, void and without
effect. The rights and protections of the Company hereunder shall extend to any
successors or assigns of the Company.  This Grant may be assigned by the Company
without the Participant’s consent.  

15.Withholding. The Participant shall be required to pay to the Employer, or
make other arrangements satisfactory to the Employer to provide for the payment
of, any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and redemption of the Restricted
Stock Units and payment of dividend equivalents. Any tax withholding obligation
of the Employer with respect to the redemption of the Restricted Stock Units
may, at the Committee’s discretion, be satisfied by having shares of Company
Stock withheld, up to an amount that does not exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities.  

16.Effect on Other Benefits. The value of shares of Company Stock and dividend
equivalents distributed with respect to the Restricted Stock Units shall not be
considered eligible earnings for purposes of any other plans maintained by the
Company or the Employer. Neither shall such value be considered part of the
Participant’s compensation for purposes of determining or calculating other
benefits that are based on compensation, such as life insurance.

17.Applicable Law. The validity, construction, interpretation and effect of this
Grant shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the conflict of laws provisions
thereof.

18.Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at the Company’s
corporate headquarters, and any notice to the Participant shall be addressed to
such Participant at the current address shown on the payroll records of the
Employer, or to such other address as the Participant may designate to the
Employer in writing. Any notice shall be (i) delivered by hand, (ii) delivered
by a national overnight courier or delivery service, (iii) enclosed in a
properly sealed envelope addressed as stated above, registered and deposited,
postage prepaid, in a post office regularly maintained by the United States
Postal Service, or (iv) in the case of notices by the Company to the
Participant, such notices may be delivered by e-mail or other electronic
means  (with confirmation of receipt to be made by any oral, electronic or
written means).

19.Taxation; Code Section 409A. As applicable, this Grant is intended to comply
with the requirements of section 409A of the Code and shall be interpreted and
administered in accordance with Code section 409A.  Notwithstanding any
provision to the contrary herein, if the Restricted Stock Units constitute
“deferred compensation” under section 409A of the Code, distributions made with
respect to this Grant may only be made in a manner and upon an event permitted
by Code section 409A.  To the extent that any provision of the Grant would cause
a conflict with the requirements of Code section 409A, or would cause the
administration of the Grant to fail to satisfy the requirements of Code section
409A, such provision shall, to the extent practicable if permitted by applicable
law, be deemed null and void.  In the event that it is determined not feasible
to void

6



 

 

 



--------------------------------------------------------------------------------

 

a provision of this Grant, such provision shall be construed in a manner as to
comply with the Code section 409A requirements. This Grant may be amended
without the consent of the Participant in any respect deemed by the Committee or
its delegate to be necessary in order to comply with Code section 409A. Unless a
valid election is made pursuant to Paragraph 5 above, in no event may the
Participant, directly or indirectly, designate the calendar year of
distribution.  Notwithstanding anything in the Plan or the Grant to the
contrary, the Participant shall be solely responsible for the tax consequences
of this Grant, and in no event shall the Company have any responsibility or
liability if this Grant does not meet any applicable requirements of Code
section 409A.

20.Severability.  In the event one or more of the provisions of this Grant
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability will not affect any
other provisions of this Grant, and this Grant will be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.


7



 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant, effective as of the Date of Grant.

AMERICAN WATER WORKS COMPANY, INC.

By:   Susan N. Story

[g201705121926376521286.jpg]

Its:   President and CEO

 

8



 

 

 

